DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation “wherein a ratio between a water feed quantity by the water feeder and an antirust feed quantity by the antirust feeder is substantially kept constant” (function and result oriented, not structure but a method step in an apparatus claim) renders the scope of the claim indefinite because the claim construction is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

References are found in the parent application.
Claims 1-3,5-7,9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironobu et al (JP 20130215743, reference to translation in parent application) in view of Shibaura Electric (JPS 5794697).

Hironobu disclose for claim 1: 1. A method of supplying cooling water to a laser processing head (Hironobu¶15), comprising; providing a cooling water supply path (Hironobu ¶ 32)connected to the laser processing head(Hironobu ¶15), connecting, to the cooling water supply path, a water supply path for supplying water and an antirust supply path for supplying antirust, keeping constant a ratio between a water quantity fed by a water feeder connected to the water supply path and an antirust quantity fed by an antirust feeder connected to the antirust supply path, mixing the water and antirust in the cooling water supply path, and supplying cooling water to the laser processing head.
Hironobu teaches cooling water tank 28 in which is separately filled with rust preventive cooling water mix (para 20-22, 42,46,47) connected to mixing box 30. Conductivity measuring device 25 and flow rate measuring device 24 and capacitance type gap sensor 22 connected to control device 27 are taught to maintain predetermined value (para 23,28,29). 

    PNG
    media_image1.png
    185
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    185
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    778
    media_image3.png
    Greyscale

The claim differs in connecting, to the cooling water supply path, a water supply path for supplying water and an antirust supply path for supplying antirust, keeping constant a ratio between a water quantity fed by a water feeder connected to the water supply path and an antirust quantity fed by an antirust feeder connected to the antirust supply path, mixing the water and antirust in the cooling water supply path, and supplying cooling water to the laser processing head.
Shibaura Electric teaches this alternative where water and antirust are mixed with or without a tank 7, 8 and both in a cooling water supply with a constant ratio by detecting conductivity on page 2. Shibaura Electric teaches keeping the concentration of a rust prevention agent within predetermined range by respectively connecting a water supply path for supplying water and a rust prevention agent supply path for supplying rust prevention agent, and then mixing water and rust agent inside a cooling water supply path.
The advantage is improved quality control (page 2).
The references are in the same field of endeavor and address the same or similar problem. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironobu by adding control using a constant ratio based upon detection of conductivity as taught by Shibaura Electric to improve quality control.

2. The method of supplying cooling water according to claim 1, wherein, in the cooling water supply path, a cooling water tank for storing cooling water is provided and the water and antirust are mixed in the cooling water tank( Shibaura Electric 7,8,page 2).

3. The method of supplying cooling water according to claim 1, wherein, in the cooling water supply path, a cooling water tank is provided for storing cooling water and the water supply path for supplying water and the antirust supply path for supplying antirust are connected to a mixed solution supply path connected to the cooling water tank, and water fed by the water feeder connected to the water supply path and antirust fed by the antirust feeder connected to the antirust supply path are mixed in the mixed solution supply path and the mixed cooling water is stored in the cooling water tank(Shibaura Electric 7,8,9-tanks for water and antirust,6,10 rust and water supply paths).
5. A method of producing laser processing cooling water, comprising; connecting, to a cooling water tank for storing cooling water that is a mixture of water and antirust, a water supply path for supplying the water and an antirust supply path for supplying the antirust, substantially keeping constant a ratio between a water quantity supplied from the water supply path and an antirust quantity supplied from the antirust supply path, and mixing and storing the water and antirust in the cooling water tank. See the rejections of claims 1,3.

6. A method of producing laser processing cooling water, comprising; connecting a mixed water supply path to a cooling water tank for storing cooling water that is a mixture of water and antirust, connecting, to the mixed water supply path, a water supply path for supplying the water and an antirust supply path for supplying the antirust, substantially keeping constant a ratio 

7. The method of producing laser processing cooling water according to claim 5, wherein pure water purified from tap water through a pure water unit is employed as the water(filtered water is implicit)
9. The method of producing laser processing cooling water according to claim 5, wherein the water and antirust supplied to the cooling water tank is achieved by measuring, with a watermeter (Hironobu teaches that meter in ¶22), a cooling water quantity supplied from the cooling water tank to the laser processing head and after the measured value reaches a preset quantity. See the rejection of claim 1 and dependent claim 5.

10. A method of producing laser processing cooling water, comprising; providing a cooling water tank for storing cooling water that is a mixture of water and antirust, connecting, to the cooling water tank, a water supply path for supplying water and an antirust supply path for supplying the antirust, mixing the water supplied from the water supply path and the antirust supplied from the antirust supply path to produce the cooling water, measuring a cooling water conductivity in the cooling water tank, and adjusting a supply quantity of the water and/or of the antirust to maintain the conductivity within a preset range. See the rejection of claim 1.
Hironobu teaches cooling water tank 28 in which is separately filled with rust preventive cooling water mix (para 20-22, 42,46,47) connected to mixing box 30. Conductivity measuring .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironobu et al (JP 20130215743, reference to translation in parent application)  in view of Shibaura Electric (JPS 5794697) and further in view of (JPS 5069213).

4. A method of supplying cooling water to a laser processing head(Hironobu ¶15), comprising; providing, in a cooling water supply path (Hironobu ¶32) connected to the laser processing head(Hironobu ¶15), a cooling water tank (Hironobu ¶28) for storing cooling water, connecting, to the cooling water tank, a water supply path for supplying water and an antirust supply path for supplying antirust, mixing, in the cooling water tank(Hironobu ¶28 mixing water and antirust), water fed by a water feeder connected to the water supply path and antirust fed by an antirust feeder connected to the antirust feed path, adjusting a water feed quantity and/or an antirust feed quantity so that a cooling water conductivity in the cooling water tank comes within a preset range, maintaining the cooling water conductivity within the preset range, and supplying the cooling water to the laser processing head.
Hironobu teaches cooling water tank 28 in which is separately filled with rust preventive cooling water mix (para 20-22, 42,46,47) connected to mixing box 30. Conductivity measuring device 25 and flow rate measuring device 24 and capacitance type gap sensor 22 connected to control device 27 are taught to maintain predetermined gap value (para 23,28,29). 

    PNG
    media_image1.png
    185
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    185
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    778
    media_image3.png
    Greyscale


The claim differs in connecting, to the cooling water tank, a water supply path for supplying water and an antirust supply path for supplying antirust, mixing, in the cooling water tank(Hironobu ¶28 mixing water and antirust), water fed by a water feeder connected to the water supply path and antirust fed by an antirust feeder connected to the antirust feed path, adjusting a water feed quantity and/or an antirust feed quantity so that a cooling water conductivity in the cooling water tank comes within a preset range, maintaining the cooling water conductivity within the preset range.
JPS 5069213 teaches such alternative for providing, supplying and adjusting water and antirust flow and quality to a tank as taught in the figure, claim and page 2. JP ‘213 teaches high pressure water supply pump 6 and separate rust 10 and water tanks 7 in the figure configured for supplying starting from when a stored water amount detection means provided at a cooling water 
The advantage is improved processing.
The references are in the same field of endeavor and address the same or similar problem. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironobu- Shibaura Electric by adjusting water and antirust feed quality, so that cooling water conductivity as taught by Hironobu- Shibaura Electric, comes within a preset range as taught by JPS 5069213 to improve processing.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironobu et al (JP 20130215743, reference to translation in parent application) in view of Shibaura Electric (JPS 5794697) and (JPS 5069213) as applied to claim 4 further in view of Onizuka et al (JP 57156132) and Tomohiro et al (JP 2000220800), references provided by applicant and machine translations by PTO in parent application.

8. The method of producing laser processing cooling water according to claim 5, wherein supplying the water and antirust supplied to the cooling water tank is achieved by keeping constant a ratio between a water quantity and an antirust quantity during a period from a stored water quantity detection means provided for the cooling water tank detects a preset decrease until the water quantity detector detects a preset increase, or until a preset time elapses, or until a flow rate meter provided for the water supply path and a flow rate meter provided for the antirust supply path detect preset flow rates.
The claim differs in a stored water quantity detection means provided for the cooling water tank detects a preset decrease until the water quantity detector detects a preset increase, or 
According to the present published specification the water quantity detection means is a float switch 71 ¶¶46,75, or metering pump ¶43 or flow rate sensor 21 ¶44.
Onizuka teaches a metering pump 46 downstream of a fluid sensor 34 to be conventional in the presently claimed environment(abstract) as detection means to maintain preset ranges.
Tomohiro teaches in para 9,11 a pump and detector on the discharge side of the pump for a cooling water system 1 and rust agent tank 8 with a control device to adjust agent implicitly including pumps as detection means to maintain preset ranges.
The advantage is improved processing.
The references are in the same field of endeavor and address the same or similar problem. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hironobu- Shibaura Electric by adjusting water and antirust feed quality, so that cooling water conductivity as taught by Hironobu- Shibaura Electric, comes within a preset range as taught by JPS 5069213 wherein a stored water quantity detection means provided for the cooling water tank detects a preset decrease until the water quantity detector detects a preset increase, or until a preset time elapses, or until a flow rate meter provided for the water supply path and a flow rate meter provided for the antirust supply path detect preset flow rates as taught Onizuka and Tomohiro as detection means to maintain preset ranges to improve processing.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibaura Electric (JPS 5794697).

11. An apparatus for supplying cooling water to a laser processing head, comprising; a cooling water supply path 8 connected to a laser processing head, a water supply path for supplying water 8 and an antirust supply path for supplying antirust 10 both connected to the cooling water supply path(59), water feed 8 connected to the water supply path, and antirust feed 10 connected to the antirust supply path, wherein a ratio between a water feed quantity by the water feeder and an antirust feed quantity by the antirust feeder is substantially kept constant(function and result oriented, not structure but a method step, see rejection of claim 1,5).
Any difference is not structure as noted.

12. The apparatus for supplying cooling water according to claim 11, wherein the cooling water supply path is provided with a cooling water tank for storing cooling water(Shibaura Electric 7,8,9-tanks for water and antirust,6,10 rust and water supply paths).

13. The apparatus for supplying cooling water according to claim 11, wherein the water supply path is provided with a pure water unit for conducting a water purifying process and is connected to waterworks(page 1 purification system, automatically control quality of cooling water).

14. The apparatus for supplying cooling water according to claim 11, wherein the water feeder and antirust feeder each are a metering pump 6 or a metering valve 10.

15. The apparatus for supplying cooling water according to claim 14, wherein the metering pump is a pump whose power source is air pressure. At the time the invention was made, it would have .

	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007278608 teaches servo valve 30 discharging cooling water at predetermined intervals on the basis of concentration of cooling water. JP 05-172988 teaches adding rust agent to water supply. JP 63-072833 teaches an automatic control valve 21 to maintain rust agent concentration. JP 6372833 teaches maintaining conductivity page 2,3, fig 2 as does JP 2012091265 para 43-46,fig 6 for supplying a liquid with a predetermined concentration by adjusting the ratio of the flow rates of multiple supply paths is known. See JPH 10305387 para 15-25,fig 1,element 22,24. See JPH 671472 para 23 predetermined flow rate to laser by a constant flow valve. References supplied by applicant in parent application. See JP application 124406/1973, Osaka Transformerco, 6/19/1975, pages 2,3 and figures for mixing water and a rust prevention agent inside a cooling water tank.
Komei (JP3291097) discloses for claim 1: 1. A method of supplying cooling water to a laser processing head (Hironobu¶15 and Komei fig 6), comprising; providing a cooling water supply path (Hironobu ¶ 32 and Komei fig 6)connected to the laser processing head(Hironobu ¶15 and Komei ¶19), connecting, to the cooling water supply path, a water supply path for 
Komei teaches an apparatus for supplying cooling water to a laser processing head, comprising; a cooling water tank ( Komei 49,51) that stores cooling water supplied to the laser processing head (Komei para 42), a water supply path provided with a metering pump ( Komei 59)to supply water to the cooling water tank, and an antirust supply path(Komei para 41,44,45)  provided with a pump (Komei 59)to supply antirust toward the cooling water tank side(Komei para 41,44,45) , and a controller that controls the cooling water tank and the metering pump, wherein the water supply path is provided with a fluid sensor (Komei para 43 solenoid 53, valve 57, para 45 ,fig 5,6,controller implicit) for detecting a water flow.
4. A method of supplying cooling water to a laser processing head(Hironobu ¶15 and Komei ¶19), comprising; providing, in a cooling water supply path (Hironobu ¶32 and Komei fig 6) connected to the laser processing head(Hironobu ¶15 and Komei ¶19), a cooling water tank (Hironobu ¶28 and Komei ¶49) for storing cooling water, connecting, to the cooling water tank, a water supply path for supplying water and an antirust supply path for supplying antirust, mixing, in the cooling water tank(Hironobu ¶28 and Komei ¶49 mixing water and antirust), water fed by a water feeder connected to the water supply path and antirust fed by an antirust feeder connected to the antirust feed path, adjusting a water feed quantity and/or an antirust feed quantity so that a cooling water conductivity in the cooling water tank comes within a preset 
Applicant should consider a potential rejection based upon Komei in amending claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763